74449: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-07835: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74449


Short Caption:STARK VS. LACKEYCourt:Supreme Court


Related Case(s):74461


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1700434Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/16/2017 / Shipman, MadelynSP Status:Completed


Oral Argument:10/08/2019 at 10:30 AMOral Argument Location:William S. Boyd School of Law - UNLV


Submission Date:10/08/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantCarolyn StarkDelmar L. Hardy
							(Winter Street Law Group)
						Stephanie R. Rice
							(Winter Street Law Group)
						Richard A. Salvatore
							(Winter Street Law Group)
						


AppellantNDOW Watch Keeping Them Transparent


RespondentCarl LackeyThomas R. Brennan
							(Durney & Brennan, Ltd./Reno)
						Travis W. Gerber
							(Gerber Law Offices, LLP)
						Zachary A. Gerber
							(Gerber Law Offices, LLP)
						Sean P. Rose
							(Rose Law Office)
						





Docket Entries


DateTypeDescriptionPending?Document


11/14/2017Filing FeeFiling Fee Paid. $250.00 from Winter Street Law Group.  Check no. 5754.


11/14/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-39218




11/14/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-39220




11/16/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Madelyn Shipman.17-39556




12/04/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-41643




12/04/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 20, 2017, at 9:00 am.17-41670




12/27/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-44692




01/02/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.18-00131




01/05/2018Transcript RequestFiled Certificate of No Transcript Request.18-00754




03/27/2018Order/Clerk'sFiled Order Granting Telephonic Extension. Opening Brief and Appendix due: April 16, 2018.18-11744




04/16/2018AppendixFiled Joint Appendix Vol. I.18-14470




04/16/2018AppendixFiled Joint Appendix Vol. II.18-14471




04/16/2018AppendixFiled Joint Appendix Vol. III.18-14472




04/16/2018AppendixFiled Joint Appendix Vol. IV.18-14473




04/16/2018BriefFiled Appellant's Opening Brief.18-14526




05/16/2018BriefFiled Respondent's Answering Brief.18-18604




06/18/2018BriefFiled Appellant's Reply Brief.18-23103




06/18/2018Case Status UpdateBriefing Completed/To Screening.


08/23/2019Order/ProceduralFiled Order Scheduling Oral Argument.  These appeals will be scheduled for oral argument together on October 8, 209, at 10:30 a.m. at the Thomas and Mack Moot Court Facility on the campus of the William S. Boyd School of Law in Las Vegas.  Argument shall be limited to 60 minutes. Nos. 74449 and 74461. (SC)19-35332




08/27/2019Notice/IncomingFiled Notice of Respondent's Association of Counsel (Travis Gerber and Zachary Gerber of Gerber Law Offices are hereby associated as counsel of record into this action on behalf of Respondent). Nos. 74449/74461 (SC)19-35846




08/27/2019Notice/IncomingFiled Notice of Respondent's Association of Counsel (DUPLICATE FILING). (SC)19-35848




09/27/2019Notice/OutgoingIssued Oral Argument Reminder Notice. Nos 74449/74461 (SC)19-40226




10/08/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


02/27/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 4. EN BANC (SC)20-07835




03/23/2020RemittiturIssued Remittitur. (SC)20-11058




03/23/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/06/2020RemittiturFiled Remittitur. Received by District Court Clerk on March 24, 2020. (SC)20-11058





Combined Case View